Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
This office action is in reply communication filed on 1/16/2020.
Claims 1-30 are pending.

Claim Objections
Claims 2-5, 9, 13, 15, 18-21, 25, and 29 are objected to because of the following informalities:    
Claim 2-5, 9, 13, 15, 18-21, 25, and 29 recited, “based at least in part on”. For clarity and avoid of being indefinite, it is suggested to delete “in part” so that the limitation clearly read as --“based at least on”-- .
Appropriate corrections are required.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
 
 
Claim 8 is rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.
 
Claim 1 recites the limitation “the first set of resources” in line 9. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 17, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901 Taipei, Taiwan, 21st - 25th January 2019 (refers as 3GPP).

Regarding claim 1, 3GPP discloses a method for wireless communications, comprising: 
selecting, by a first wireless device, a first transmission resource to be selected for transmission by the first wireless device and to be included in a first set of resource reservation information to be transmitted during a transmission interval [Section 6, Fig. 3; selecting a first set  of resources for ongoing/current transmission]; 
determining one or more second transmission resources that are selected for transmission by one or more second wireless devices via respective second sets of resource reservation information [Section 6, Fig. 3; determining available resources based on a resource map of the future reservations]; and 
transmitting a signal during the transmission interval, wherein the signal includes the first set of resource reservation information during the first set of resources and at least one of the second sets of resource reservation information during additional resources of the transmission interval [Section 5, Fig, 2; transmitting its ongoing transmission including reservation information for the retransmission resources, after determining a resource map based on current and future reservation].

Regarding claim 10, 3GPP discloses a method for wireless communications at a first wireless device, comprising:
 receiving a signal from a second wireless device [Section 5, Fig, 2; transmitting its ongoing transmission], wherein the signal comprises a first set of resource reservation information associated with one or more transmission resource reservations of the second wireless device and a second set of resource reservation information associated with one or more transmission resource reservations of one or more additional wireless devices [Section 6, Fig. 3; including reservation information for the retransmission resources, after determining a resource map based on current and future reservation and the determining available resources based on a resource map of the future reservations]; and 
determining whether the one or more transmission resource reservations of the one or more additional wireless devices is to be excluded for use by the first wireless device [Section 1; control exclusion for efficient channel reuse based on RSRP/distance].

Regarding claim 17, please refer to rejection of claim 1.
Regarding claim 26, please refer to rejection of claim 10.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 1-2, 4, 6, 8, 10-12, 14, 17-18, 20, 22, 24, 26-28, and 30 are rejected under 35 U.S.C. 103 unpatentable over CHAE et al. (US 2020/0267671) in view of Hoang et al. (US 2019/0306835).
 
Regarding claim 1, CHAE discloses a method for wireless communications [Fig. 8, ¶ 101; method of first UE (UE1) and second UE (UE2) performing D2D communication], comprising: 
selecting, by a first wireless device, a first transmission resource to be selected for transmission by the first wireless device [Fig. 8, ¶ 101;  selects a resource unit corresponding to a specific resource from a resource pool corresponding to a set of resources] and to be included in a first set of resource reservation information to be transmitted during a transmission interval [Fig. 8, ¶ 101; wherein the a resource pool includes a plurality of resource units and may be able to use the selected resource unit(s) for D2D signal transmission within a period of N.sub.T subframes]; 
determining one or more second transmission resources that are selected for transmission by one or more second wireless devices via respective second sets of resource reservation information [Fig. 8(b), ¶ 101; dividing the entire frequency resources, into the N.sub.F number of resource units and the entire time resources into the N.sub.T number of resource units so that a resource pool may be repeated with a period of N.sub.T subframes]; and 
transmitting a signal during the transmission interval [Fig. 8, ¶ 101; transmitting  a D2D signal], wherein the signal includes the first set of resource reservation information during the first set of resources [¶ 102; the D2D signal may include a scheduling assignment (SA or physical sidelink control channel (PSCCH)) that correspond to a signal including information on a resource position of a D2D data channel, a D2D data channel that corresponds to a resource pool used by a transmitting UE to transmit user data, and a discovery channel that correspond to a resource pool for a message that enables a neighboring UE to discover transmitting UE transmitting information such as ID of the UE].
CHAE disclose all aspects of claim invention set forth above, but does not explicitly disclose wherein the signal includes the first set of resource reservation information during the first set of resources “and at least one of the second sets of resource reservation information during additional resources of the transmission interval”.
However, Hoang discloses wherein the signal includes the first set of resource reservation information during the first set of resources and at least one of the second sets of resource reservation information during additional resources of the transmission interval [¶ 153; reporting to the network the set of resources that are reserved along with forward booking resource for the reporting WTRU on a period of time T].  
Hoang also discloses determining one or more second transmission resources that are selected for transmission by one or more second wireless devices via respective second sets of resource reservation information [¶ 99; determine sensing resources based on statistics over a pre-configured period associated with sensing results including received signal code power (RSCP), RSRP, or RSSI and resource reservation information]
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the signal includes the first set of resource reservation information during the first set of resources and at least one of the second sets of resource reservation information during additional resources of the transmission interval” as taught by Hoang in the system of CHAE, so that it would perform resource selection and/or reselection based on a detection of network scheduled sidelink/V2X transmission [see Hoang, ¶ 8].

Regarding claim 2, the combined system of CHAE and Hoang discloses the method of claim 1.
Hoang further discloses determining a priority associated with reservation of the one or more second transmission resources by the one or more second wireless devices, wherein the at least one of the second sets of resource reservation information is identified based at least in part on relative priorities [¶¶ 93, 95, 100; determine the reserved resource whether to perform sensing in a particular pool based on the priority and/or QoS of the packet].

Regarding claim 4, the combined system of CHAE and Hoang discloses the method of claim 2.
Hoang further discloses wherein the priority is based at least in part on one or more reference signal received power (RSRP) parameters associated with the second sets of resource reservation information [¶¶ 103-104; wherein threshold is depend on the relative priority of the packets based on one or more reference signal received power RSRP_PSSCH of the resources indicated in the SCI].

Regarding claim 6, the combined system of CHAE and Hoang discloses the method of claim 1.
CHAE discloses further comprising: aggregating the respective second sets of resource reservation information to be included in the additional resources [¶¶ 113, 120; in D2D communication, carrier aggregation (CA) is used to increase a data transmission rate or reliability, such as receiving UE may receive signals in aggregated carriers and combine or jointly decode the received signal or transmit decoded signals to a higher layer to perform (soft) combining on the signals transmitted in the different carriers].

Regarding claim 8, the combined system of CHAE and Hoang discloses the method of claim 1.
CHAE further discloses wherein at least one of the first set of resource reservation information or the second set of resource reservation information comprises a priority of the first wireless device or the second wireless device [¶ 130; different synchronization resources of the two UEs is monitored in multiple CCs]. 
Hoang also discloses wherein at least one of the first set of resource reservation information or the second set of resource reservation information comprises
an ending transmission time interval associated with the reserved resource set [¶ 121; timing reference for sensing may indicate the end of the sensing period. T.sub.1 and T.sub.2 may indicate the start and end time of the window], a number of subchannels and a starting subchannel, a priority of the first wireless device or the second wireless device [¶ 159; a priority of the WTRU], a location information of the first wireless device or the second wireless device [¶ 47; location information (e.g., longitude and latitude) regarding the current location of the WTRU 102].

Regarding claim 10, CHAE discloses a method for wireless communications at a first wireless device [Fig. 8, ¶ 101; method of first UE (UE1) and second UE (UE2) performing D2D communication], comprising:
 receiving a signal from a second wireless device [Fig. 8, ¶ 101; receiving  a D2D signal], wherein the signal comprises a first set of resource reservation information associated with one or more transmission resource reservations of the second wireless device and a second set of resource reservation information associated with one or more transmission resource reservations of one or more additional wireless devices [¶ 102; the D2D signal may include a scheduling assignment (SA or physical sidelink control channel (PSCCH)) that correspond to a signal including information on a resource position of a D2D data channel, a D2D data channel that corresponds to a resource pool used by a transmitting UE to transmit user data, and a discovery channel that correspond to a resource pool for a message that enables a neighboring UE to discover transmitting UE transmitting information such as ID of the UE].
CHAE disclose all aspects of claim invention set forth above, but does not explicitly disclose determining whether the one or more transmission resource reservations of the one or more additional wireless devices is to be excluded for use by the first wireless device.
However, Hoang discloses determining whether the one or more transmission resource reservations of the one or more additional wireless devices is to be excluded for use by the first wireless device [¶ 155; A set of resources selected by the WTRU for transmission may be excluded from the set of available resources].  
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determining whether the one or more transmission resource reservations of the one or more additional wireless devices is to be excluded for use by the first wireless device” as taught by Hoang in the system of CHAE, so [see Hoang, ¶ 8].

Regarding claim 11, the combined system of CHAE and Hoang discloses the method of claim 10.
Hoang also discloses wherein at least one of the first set of resource reservation information or the second set of resource reservation information comprises
an ending transmission time interval associated with the one or more additional wireless devices [¶ 121; timing reference for sensing may indicate the end of the sensing period. T.sub.1 and T.sub.2 may indicate the start and end time of the window], a priority of each of the one or more additional wireless devices [¶ 159; a priority of the WTRU], a location of the one or more additional wireless devices, a transmitter side protection parameter associated with each of the one or more additional wireless devices [¶ 47; location information (e.g., longitude and latitude) regarding the current location of the WTRU 102].

Regarding claim 12, the combined system of CHAE and Hoang discloses the method of claim 11.
Hoang further discloses wherein the transmitter side protection parameter may include a distance, a reference signal receive power (RSRP), or some combination thereof [¶¶ 103-104; wherein threshold is depend on the relative priority of the packets based on one or more reference signal received power RSRP_PSSCH of the resources indicated in the SCI].

Regarding claim 14, the combined system of CHAE and Hoang discloses the method of claim 10.
Hoang also discloses wherein at least one of the first set of resource reservation information or the second set of resource reservation information comprises
an ending transmission time interval associated with the one or more transmission resource reservations of the second wireless device [¶ 121; timing reference for sensing may indicate the end of the sensing period. T.sub.1 and T.sub.2 may indicate the start and end time of the window], a priority of the second wireless device [¶ 159; a priority of the WTRU].

Regarding claims 17, 18, 20, 22, and 24, the claims recite an apparatus for wireless communications comprising: a processor and memory coupled to the processor (See, SHAE, Fig. 15, ¶ 154; a UE 20 comprising a processor 23, a memory 24) to perform the functions of the method recited as in claims 1, 2, 4, 6, and 8, respectively; therefore, claims 17, 18, 20, 22, and 24 are rejected along the same rationale that rejected in claims 1, 2, 4, 6, and 8, respectively.

Regarding claims 26, 27, 28, and 30, the claims recite an apparatus for wireless communications comprising: a processor and memory coupled to the processor (See, SHAE, Fig. 15, ¶ 152; a transmission point 10 comprising a processor 13, a memory 14) to perform the functions of the method recited as in claims 10, 11, 12, and 14, respectively; therefore, claims 26, 27, 28, and 30 are rejected along the same rationale that rejected in claims 10, 11, 12, and 14, respectively.

Claims 3 and 19 are rejected under 35 U.S.C. 103 unpatentable over CHAE et al. (US 2020/0267671) in view of Hoang et al. (US 2019/0306835), and further in view of BASU et al. (US 2019/0116586).

Regarding claim 3, the combined system of CHAE and Hoang discloses the method of claim 3, but does not explicitly disclose wherein the priority is based at least in part on a distance between the first wireless device and each of the one or more second wireless devices.
However, BASU discloses wherein the priority is based at least in part on a distance between the first wireless device and each of the one or more second wireless devices [¶ 291; relative priorities may be assigned to the plurality of radio resource pools based on the distance from the actual location of the vehicular UE, such that radio resource pools associated with a nearby or further away location will be assigned a high priority].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the priority is based at least in part on a distance between the first wireless device and each of the one or more second wireless devices” as taught by BASU in the combined system of CHAE and Hoang, so that it would to obtain a first function describing a first plurality of possible locations of the transceiver [see BASU, ¶ 81].

Regarding claim 19, the claim recites the apparatus of claim 18 to perform the functions of the method recited as in claim 3; therefore, claim 19 is rejected along the same rationale that rejected in claim 3.

Claims 5 and 21 are rejected under 35 U.S.C. 103 unpatentable over CHAE et al. (US 2020/0267671) in view of Hoang et al. (US 2019/0306835), and further in view of ZHANG et al. (US 2020/0383114).

Regarding claim 5, the combined system of CHAE and Hoang discloses the method of claim 2, but does not explicitly disclose wherein the at least one of the second sets of resource reservation information included within the additional resources includes as many of the second sets of resource reservation information as will fit within the additional resources, based at least in part on the priority.
However,  ZHANG discloses wherein the at least one of the second sets of resource reservation information included within the additional resources includes as many of the second sets of resource reservation information as will fit within the additional resources, based at least in part on the priority [¶ 50; wherein the detected Physical Sidelink Control CHannel (PSCCH) transmitted by the second UE on one or more carriers contain information of a priority of data transmission of the second UE and a resource reservation interval of the second UE, etc, in which the resource reservation interval P.sub.rsvp_TX assumed when determining available candidate single-subframe resources on each carrier, ¶ 60].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the signal includes the first set of resource reservation information during the first set of resources and at least one of the second sets of resource reservation information during additional resources of the transmission interval” as taught by ZHANG in the combined system of CHAE and Hoang, so that it would to reduce a minimum data transmission delay in the V2X communication and to [see ZHANG, ¶ 7].

Regarding claim 21, the claim recites the apparatus of claim 18 to perform the functions of the method recited as in claim 5; therefore, claim 21 is rejected along the same rationale that rejected in claim 5.

Claims 7, 16, and 23 are rejected under 35 U.S.C. 103 unpatentable over CHAE et al. (US 2020/0267671) in view of Hoang et al. (US 2019/0306835), and further in view of 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901 Taipei, Taiwan, 21st - 25th January 2019 (refers as 3GPP).

Regarding claim 7, the combined system of CHAE and Hoang discloses the method of claim 6, but does not explicitly disclose wherein aggregating the respective second sets of resource reservation information comprises: 
using linear addition to combine at least some of the second sets of resource reservation information into a coded packet; and 
including as many coded packets as can fit within the additional resources.
However, 3GPP discloses wherein aggregating the respective second sets of resource reservation information comprises: 
using linear addition to combine at least some of the second sets of resource reservation information into a coded packet [Fig. 1, section 4, 2nd para; the number of aggregated TTIs is known to Rx UEs for resource allocation]; and 
including as many coded packets as can fit within the additional resources [Fig. 1, section 4, 2nd para; wherein the aggregated TTIs are encoding and interleaving of the TB is performed across all the aggregate slots and the TB may be split: into individual code blocks].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein aggregating the respective second sets of resource reservation information comprises: using linear addition to combine at least some of the second sets of resource reservation information into a coded packet; and including as many coded packets as can fit within the additional resources” as taught by 3GPP in the combined system of CHAE and Hoang, so that it would to allow for efficient allocation of resources to meet TB-specific QoS requirements [see 3GPP, Background].

Regarding claim 16, the combined system of CHAE and Hoang discloses the method of claim 10, but does not explicitly disclose further comprising: 
using a linear equation solving technique to recover the second set of resource reservation information associated with the one or more transmission resource reservations of the one or more additional wireless devices that has not already been received at the first wireless device.
However, 3GPP discloses using a linear equation solving technique to recover the second set of resource reservation information associated with the one or more transmission resource reservations of the one or more additional wireless devices that has not already been received at the first wireless device [Fig. 2, section 5.1, 1st para; Proposal 7: If a re-transmission is necessary due to HARQ-feedback (such as NACK is received), the resources reserved by the previous transmission are utilized for the retransmission].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “using a linear equation solving technique to recover the second set of resource reservation information associated with the one or more transmission resource reservations of the one or more additional wireless devices that has not already been received at the first wireless device” as taught by 3GPP in the combined system of CHAE and Hoang, so that it would to allow for efficient allocation of resources to meet TB-specific QoS requirements [see 3GPP, Background].

Regarding claim 23, the claim recites the apparatus of claim 22 to perform the functions of the method recited as in claim 7; therefore, claim 23 is rejected along the same rationale that rejected in claim 7.

Claims 9 and 25 are rejected under 35 U.S.C. 103 unpatentable over CHAE et al. (US 2020/0267671) in view of Hoang et al. (US 2019/0306835), and further in view of Basu et al. (US 2019/0254006).

Regarding claim 9, the combined system of CHAE and Hoang discloses the method of claim 1.
Hoang further discloses determining to forward the one or more second transmission resources that are selected for transmission by one or more second wireless devices [¶ 83; Forward booking may refer to an autonomously scheduled WTRU reserving a particular and/or periodic resource for use in the future].
The combined system of CHAE and Hoang discloses determining to forward the one or more second transmission resources that are selected for transmission by one or more second wireless devices “based at least in part on a location of the first wireless device, a location of the one or more second wireless devices, a location of a receiving device, a network configuration, or some combination thereof”; wherein the signal is transmitted to the receiving device based at least in part on the determination to forward the one or more second transmission resources.
However, Basu discloses determining to forward the one or more second transmission resources that are selected for transmission by one or more second wireless devices “based at least in part on a location of the first wireless device, a location of the one or more second wireless devices, a location of a receiving device, a network configuration, or some combination thereof” [¶¶ 135, 291-292; UEs that are well enough in cell coverage (e.g., good RSRP and RSRQ measurement values of the serving cell), but are not close to the cell center, can be a good option for forwarding the PD2DSCH];
wherein the signal is transmitted to the receiving device based at least in part on the determination to forward the one or more second transmission resources [¶ 292; wherein the PD2DSCH signal is transmitted to the receiving device based at least in part on the determination to forward the D2DSS].
determining to forward the one or more second transmission resources that are selected for transmission by one or more second wireless devices “based at least in part on a location of the first wireless device, a location of the one or more second wireless devices, a location of a receiving device, a network configuration, or some combination thereof”; wherein the signal is transmitted to the receiving device based at least in part on the determination to forward the one or more second transmission resources” as taught by 3GPP in the combined system of CHAE and Hoang, so that it would to provide indicating radio resources usable by the transmitting terminal for performing the direct communication transmission to a receiving terminal over the direct link connection, wherein the preconfigured transmission radio resource pool is usable when the transmitting terminal is in coverage of a cell of a base station [see Basu, ¶ 192].

Regarding claim 25, the claim recites the apparatus of claim 17 to perform the functions of the method recited as in claim 9; therefore, claim 25 is rejected along the same rationale that rejected in claim 9.

Claims 13, 15, and 29 are rejected under 35 U.S.C. 103 unpatentable over CHAE et al. (US 2020/0267671) in view of Hoang et al. (US 2019/0306835), and further in view of Parron et al. (US 2019/0394786).

Regarding claim 13, the combined system of CHAE and Hoang discloses the method of claim 12, but does not explicitly disclose further comprising: 
refraining from transmitting during the one or more transmission resource reservations of the one or more additional wireless devices based at least in part on at least one of the priority of the one or more additional wireless devices, or the distance or RSRP included in a protection parameter.
However, Parron discloses further comprising: 
refraining from transmitting during the one or more transmission resource reservations of the one or more additional wireless devices based at least in part on at least one of the priority of the one or more additional wireless devices, or the distance or RSRP included in a protection parameter [¶¶ 105-106, 177, 207; refraining from allocation for the sidelink transmissions such as a resource is reserved with certain set of resource reservation periods (for instance, 100 msec, 200 msec and/or other) based on a priority of a detected sidelink transmission and a measurement (such as received power, RSRP and/or other) of the detected sidelink transmission].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “refraining from transmitting during the one or more transmission resource reservations of the one or more additional wireless devices based at least in part on at least one of the priority of the one or more additional wireless devices, or the distance or RSRP included in a protection parameter” as taught by Parron in the system of CHAE and Hoang, so that it would to enable sidelink communication and to target high reliability of reception [see Parron, ¶ 3].

Regarding claim 15, the combined system of CHAE and Hoang discloses the method of claim 14, but does not explicitly disclose further comprising:
 refraining from transmitting during the one or more transmission resource reservations of the one or more additional wireless devices based at least in part on the receiver side protection parameter associated with the second wireless device, a reference signal receive power (RSRP) associated with the second wireless device, a distance between the first wireless device and the second wireless device, and feedback received pertaining to communications with the second wireless device.
However, Parron discloses further comprising: 
refraining from transmitting during the one or more transmission resource reservations of the one or more additional wireless devices based at least in part on the receiver side protection parameter associated with the second wireless device, a reference signal receive power (RSRP) associated with the second wireless device, a distance between the first wireless device and the second wireless device, and feedback received pertaining to communications with the second wireless device [¶¶ 105-106, 177, 207; refraining from allocation for the sidelink transmissions such as a resource is reserved with certain set of resource reservation periods (for instance, 100 msec, 200 msec and/or other) based on a priority of a detected sidelink transmission and a measurement (such as received power, RSRP and/or other) of the detected sidelink transmission].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “refraining from transmitting during the one or more transmission resource reservations of the one or more additional wireless devices based at least in part on at least one of the priority of the one or more additional wireless devices, or the distance or RSRP included in a protection parameter” as [see Parron, ¶ 3].

Regarding claim 29, the claim recites the apparatus of claim 28 to perform the functions of the method recited as in claim 13; therefore, claim 29 is rejected along the same rationale that rejected in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469